PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
LOEWEN, ERIC P., et al.
Application No. 15/452,696
Filed:  07 March 2017
Attorney Docket No.  5.0051.1 (24AR314723) 
:
:
:                        ON PETITION
:
:



CORRECTED DECISION


This is a decision on the petition filed December 16, 2020, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.

The decision mailed February 09, 2021, is hereby vacated in favor of the decision mailed 
January 15, 2021.

The notice of abandonment issued on January 19, 2021, was issued in error since a decision on  the petition under 37 CFR 1.137(a) filed on December 16, 2020, was granted in the decision of January 15, 2021.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Dale A. Hall/Paralegal Specialist, OPET